MORRISON, Presiding Judge.
This is an appeal from an order of the Criminal District Court No. 2 of Harris County remanding relator to the custody of the sheriff of said county for delivery to an agent for the State of Louisiana.
The respondent introduced the executive warrant of the Governor of this state and rested. Appellant offered no evidence. Appellant’s contention that it was incumbent upon respondent to go further and introduce the papers which support the demand and establish the identity of appellant cannot be sustained in view of the holdings of this court in Ex parte Hoover, 164 *350Tex. Cr. Rep. 251, 298 S. W. 2d 579, and Ex parte Kaufman, 168 Tex. Cr. Rep. 55, 323 S. W. 2d 48, and cases there cited.
Ex parte Ryan, 168 Tex. Cr. Rep. 351, 327 S.W. 2d 596, can have no application here because in that case relator made an issue as to his identity and the State did not meet such issue.
Finding no reversible error, the judgment is affirmed.